Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any
correction of the statutory basis for the rejection will not be considered a new ground of
rejection if the prior art relied upon, and the rationale supporting the rejection, would be
the same under either status.
DETAILED ACTION
The present application, filed on April 15, 2022 in which claims 1, 3-7, 12-15, 20, and 22-28 were presented for examination, of which claims 1, 3-7, 12, 20, 22, and 23 were amended, claims 24-28 were added, and claims 2, 8-11, 16-19, and 21 were cancelled, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed April 15, 2022 have been fully considered but they are not persuasive. 
Applicants 1st Argument: Independent claim 1 has been amended to recite, inter alia, "the second axis extending on a plane generally parallel to the parallel sides and the first axis being generally perpendicular to the second axis... a lock having a release, the lock releasably retaining the7 Reply to Office Action of January 19, 2022first end of the arm in a first locked position relative to the mount and a second locked position relative to the mount, the first end of the arm being retained in the first locked position until either selective actuation of the release or until the first end of the arm is rotated relative to the mount about the second axis toward the second locked position, the lock releasably retaining the first end of the arm in the second locked position until either selective actuation of the release or until the first end of the arm is rotated relative to the mount about the second axis away from the first locked position." Applicant respectfully submits that neither Fukawa nor Rogers, whether taken individually or in combination, disclose or suggest these features as claimed. 
The Examiner concedes that the combination of Fukawa and Rogers does not disclose the claimed lock and release. To the extent that the rejection of claim 2 applies to amended claim 1, applicant respectfully submits that Haselmayer does not disclose the securing bracket 21 rotating about a second axis extending generally on a plane generally parallel to the parallel sides of the mount and having first and second locked positions. 
Thus, Haselmayer fails to disclose a lock releasably retaining the first end of the arm in a first and second locked position relative the mount as the first end of the arm rotates about the second axis, as recited in claim 1 as amended. 
Thus, Fukawa, Rogers, and Haselmayer, alone or in combination, fail to teach, suggest, 
or describe a lock releasably retaining the first end of the arm in first and second locked positions relative to the second axis as claimed in claim 1, as amended. 
	Examiners Response: Examiner respectfully disagrees and explained below how the amended limitations are disclosed by Fukawa (JP Patent 61055030) in view of Rogers et al. (US Patent Pub. 2011/0314594) and Iguchi et al. (US PG Pub. 2002/0104192).

Claim Objections
Claim 20 is objected to because of the following informalities: 
Claim 20 should be changed from “retained in place in place via” in line: 2, to “retained in place via”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, 15, 20, and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Fukawa (JP Patent 61055030) in view of Rogers et al. (US Patent Pub. 2011/0314594) and Iguchi et al. (US PG Pub. 2002/0104192).
Regarding claim 1, Fukawa discloses a pivot-arm assembly (4, Fig. 1-5) for attaching an ear cup to a mounting feature on an exterior of a 5helmet, the pivot-arm assembly (4) comprising: 
a mount (52, Fig. 4); 
an arm (5) having a first end (approximate element 9) configured to couple to the ear cup (6, Fig. 1) and a second end (approximate element 5a, Page 6, Lines: 13-15); 
a hinge (base portion body of 5a, Fig. 1-5) rotatable about a first axis (via shaft portion 51, Page 10, Lines: 4-8, shown in Fig. 1, 2, and shown below) and about a second axis (Fig. 4, 5, and shown below, Page 11, Lines: 3-10, where spring 8 allows the arm to pivot around 54/ 55; 54 being an element of the arm and 55 being an element of the base portion body of hinge 5a), and the first axis (see Fig. below) being generally perpendicular to the second axis (see Fig. below), the hinge (base portion body of 5a, Fig. 1-5) being coupled to the second end of the arm (approximate element 5a) and disposed between the arm (5) and the mount (52, Fig. 4) such that the first end of the arm (approximate element 9) is rotatable relative to the mount (52, Fig. 4) about the first axis (via shaft portion 51, Page 10, Lines: 4-8, shown in Fig. 1 and 2) and the first end of the arm (approximate element 9) is rotatable relative to the mount (50) about the second axis (Fig. 4 and 5, Page 11, Lines: 3-10, where spring 8 allows the arm to pivot around 54/ 55, 54 being an element of the arm and 55 being an element of the base portion body of hinge 5a). 


    PNG
    media_image1.png
    500
    359
    media_image1.png
    Greyscale

Fig. 4-Examiner Annotated
Fukawa does not disclose a mount configured to releasably couple to the mounting feature. 
However, Rogers et al “Rogers” teaches yet another helmet mount attached to a helmet, wherein Rogers a helmet (51, Fig. 1a, 1b, and 4a) with a mount (79, Fig. 4a) having parallel sides (examiner notes the surfaces annotated below in Fig. 4A are shown as being “parallel sides”), wherein the mount (79) is configured to releasably couple to a mounting feature (55 and 57, Fig. 1a, 1b, and 4a, Par. 0049, Lines: 8-9).

    PNG
    media_image2.png
    494
    545
    media_image2.png
    Greyscale

Fig. 4A-Examiner Annotated
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pivot-arm assembly as disclosed by Fukawa, by incorporating a mounting feature and making the mount have parallel sides and releasably couple to said mounting feature as taught by Rogers, wherein with this combination the second axis extending on a plane generally parallel to the parallel sides is met, in order to allow the pivot-arm assembly to be swapped out and placed onto different helmets when the pivot-arm assembly is no longer functioning properly.
Fukawa in view of Rogers do not disclose a lock.
However, Iguchi et al “Iguchi” teaches yet another rotatable arm assembly, wherein Iguchi teaches a lock(50, Fig. 2-3, and 6-9)  having a release (54), the lock releasably retaining the first end of the arm (20a or 20c) in a first locked position (Par. 0035, Lines: 3-6, and Par 0049, Lines: 9-10) and a second locked position (Par. 0050, Lines: 1-8), the first end of the arm being retained in the first locked position until either selective actuation of the release or until the first end of the arm is rotated relative to the mount about the second axis toward the second locked position (Par. 0051, Lines: 4-9), the lock (50) releasably retaining the first end of the arm in the second locked position until selective actuation of the release (54, Par. 0035, Lines: 1-6). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pivot-arm assembly as disclosed by Fukawa in view of Rogers, by including a lock as described above, as taught by Iguchi, wherein with this combination the mount disclosed by Fukawa in view of Rogers would be relative to the lock, as taught by Iguchi, in order to lock the arm in various positions.

Regarding claim 3, Fukawa in view of Rogers and Iguchi disclose  the lock (50, Fig. 2-3, and 6-9 of Iguchi) includes a plate (pipe element 52) having a multi-lobed slot (52a, and 52d) and a spring-biased protrusion (56) extending through the multi-lobed slot (52a, and 52d), the protrusion (56) being engageable with the multi-lobed slot (52a, and 52d) to lock a rotational position of the first end of the arm (20a and 20c, Fig. 1) relative to the mount (79 of Rogers) when the protrusion (56, Fig. 2-3) engages a first lobe of the multi-lobed slot (52a) in a first protrusion position (Par. 0035, Lines: 3-6, and Par 0049, Lines: 9-10) and lock the rotational position of the first end of the arm (20a and 20c, Fig. 1) relative to the mount (79 of Rogers) when the protrusion (56) engages a second lobe (52f, Par. 0050, Lines: 8-10) of the multi-lobed slot (52a, and 52d) in a second protrusion position (Par. 0050, Lines: 1-8).  
It is noted that configuration/shape of the claimed lock including a plate was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.). Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lock as disclosed by Fukawa in view of Rogers, by including a multi-lobed slot as taught by Iguchi, in order to give the pivot-arm assembly a wider range of degree of freedom and to lock the arm in various positions.

Regarding claim 4, Fukawa in view of Rogers and Iguchi disclose the protrusion (56, Fig. 2-3 of Iguchi) is engage able with the multi- lobed slot (52a, and 52d, Fig. 3) to lock the rotational position of the first end of the arm (20a and 20c, Fig. 1) relative to the mount (79 of Rogers) when the protrusion (56) engages a third lobe (52d) of the multi-lobed slot (52a, and 52d, Fig. 3, Par. 0050, Lines:8-11) in a third protrusion position (Par. 50, Lines: 8-13).


Regarding claim 5, Fukawa in view of Rogers and Iguchi disclose the multi-lobed slot (52a, and 52d, Fig. 3 of Iguchi) is shaped and configured so that rotational movement of the first end of the arm (20a and 20c, Fig. 1) about the second axis causes the lock (50) to transition from the first protrusion position (opened state) to the second protrusion position (closed state, Par. 0035, Lines: 1-6, “configured so…second position” is considered as a functional limitation, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function).


Regarding claim 6, Fukawa in view of Rogers and Iguchi disclose the multi-lobed slot (52a, and 52d, Fig. 3 of Iguchi) is shaped and configured so that rotational movement of the first end of the arm (20a and 20c, Fig. 1) about the second axis causes the lock to transition from the second protrusion position (closed state) to the third protrusion position (fixed pin 56 is sandwiched between wall face 51f and wall face 52d, Par. 50, Lines: 8-13, “configured so…third position” is considered as a functional limitation, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function).

Regarding claim 7, Fukawa in view of Rogers and Iguchi wherein the release (54, Fig, 6-9 of Iguchi) is coupled to the protrusion (56, Par. 0050, Lines: 3-4), 10wherein depression of the release urges the protrusion (56) into the first protrusion position (Par. 0051, Lines: 4-9). 

Regarding claim 15, Fukawa in view of Rogers and Iguchi disclose the ear cup (6, Fig. 1-3 of Fukawa) coupled to the first end (5a, Page 6, Lines: 13-15).
  
Regarding claim 20, Fukawa in view of Rogers and Iguchi disclose the first end (5b, Fig. 4 of Fukawa) is selectively rotatable about the first axis of the hinge (52, see Fig. above, Page 10, Lines: 4-8) and retained in place via a friction force (Page 10, Lines: 4-8, one of ordinary skill in the art would recognize a “friction force” is present to a degree). 

Regarding claim 26, Fukawa in view of Rogers and Iguchi disclose the first locked position (Par. 0035, Lines: 3-6, and Par 0049, Lines: 9-10 of Iguchi), the first end of the arm is positioned at a first angle relative the mount (examiner notes the “first locked position” would result in the arm being positioned at a “first angle”, since the arm shown in Fig. 1 is moved, as explained in Par. 0035, lines: 3-6), and wherein, in the second locked position (Par. 0051, Lines: 4-9) the first end of the arm is positioned at a second angle relative the mount, the second angle being greater than the first angle (examiner notes the “second angle” can be manipulated to be larger than the “first angle” by adjusting the “first locked position”) .  

Regarding claim 27, Fukawa in view of Rogers and Iguchi disclose the first axis of the hinge (52, see Fig. above and Fig. 4 of Fukawa) is generally perpendicular to the second axis of the hinge (52, the hinge has a first and second axis of rotation around the helmet, see Fig. above. In Fig. 1 and 2, the hinge is rotating about its first axis, and Fig. 4 shows the pivot, 54, the arm, 5, rotates around. Since there are two different axes of rotation on the hinge they are generally perpendicular to one another).

Regarding claim 28,Fukawa in view of Rogers and Iguchi disclose the release (54, Fig. 2 of Iguchi) is selectively actuated by moving the release along the second axis (see annotated Fig. 4 above of Fukawa, examiner notes when combined the limitation is met because of the placement of the release, 54).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Fukawa in view of Rogers and Iguchi, further in view of Dor (US Patent 5,339,464), hereinafter Dor
Regarding claim 12, Fukawa in view of Rogers, further in view of Haselmayer disclose the invention substantially as claimed above.
They do not disclose the mounting feature includes a dovetail groove.
However, Dor teaches yet another mounting feature to attach components onto a headgear, wherein Dor teaches a mounting feature (28, Fig. 1) includes a dovetail groove (mounting plate 84 has a dovetail shape, Col. 5, Lines: 19-20) with at least a portion of the dovetail groove positioned on the helmet (60, Fig. 2) behind the wearer's ear, the parallel sides of the mount (examiner notes mount, 84, has parallel sides shown in Fig. 4-9) forming a dovetail projection (84, 86, and 88, Col. 5, Lines: 17-19) configured to mount in the dovetail groove (mounting plate 84 has a dovetail shape, Col. 5, Lines: 19-20, “configured to…groove” is considered as a functional limitation, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mounting feature disclosed by Fukawa in view of Roger, further in view of Haselmayer, by including a dovetail grove within the mounting feature as taught by Dor, in order to securely lock the mount onto the mounting feature.


  Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Fukawa in view of Rogers and Iguchi, further in view of Haselmayer (US Patent 8,166,575), hereinafter Haselmayer.
Regarding claim 13, Fukawa in view of Rogers and Iguchi disclose the hinge (base portion body of 5a, Fig. 1-5 of Fukawa) is a first hinge.
	They do not disclose a second hinge coupled to the first end of the arm.
	However, Haselmayer teaches yet another helmet with a rotatable are attached to an ear cup, wherein Haselmayer teaches a second hinge (34, Fig. 1)  couple to the first end of the arm (portion of arm 21 closest to the ear cup 20, Col. 4, line 66-Col. 5, line: 3).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pivot arm assembly as disclosed by Fukawa in view of Rogers and Iguchi, by incorporated a second hinge as taught by Haselmayer, in order to allow the ear cup to be rotated about an additional axis an to be placed in various positions. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Fukawa in view of Rogers and Iguchi, further in view of Haselmayer, further in view of Benner (US Patent 3,430,261), hereinafter Benner.
Regarding claim 14, Fukawa in view of Roger and Iguchi, further in view of Haselmayer disclose a second hinge (34, Fig. 1 of Haselmayer).
They do not disclose the second hinge includes a gimbal attachment.  
However, Benner teaches yet another pivot-arm assembly attached to a helmet, wherein Benner teaches a helmet (20, Fig. 1-4) with a second hinge (via swivel joint 54), wherein the second hinge (via swivel joint 54, Fig. 3) includes a gimbal attachment (Col. 2, Lines: 51-52). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second hinge disclosed by Fukawa in view of Roger and Iguchi, further in view of Haselmayer, by including a gimbal attachment as taught by Benner, in order to allow additional component can be attached to the second hinge such as a flashlight to see a night.

Claims 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Fukawa in view of Rogers and Iguchi and Lebel and Iguchi, hereinafter Iguchi. 
Regarding claim 22, Fukawa discloses a pivot-arm assembly (4, Fig. 1-5) for attaching an ear cup to a mounting feature of a helmet, the pivot-arm assembly (4) comprising:
an ear cup (6, Fig. 1-3); and 
a mount (52, Fig. 4);
an arm (5) having a first portion (approximate element 9) coupled to the ear cup (6, Fig. 1-3); 
a hinge (base portion body of 5a) having a first part (50) rotatable about a first axis (via shaft portion 51, Page 10, Lines: 4-8, shown in Fig. 1, 2, and shown below) and second part (55) rotatable about a second axis (Fig. 4, 5 and shown below, Page 11, Lines: 3-10, where spring 8 allows the arm to pivot around 54/ 55, 54 being an element of the arm and 55 being an element of the base portion body of hinge 5a), the first axis (see Fig. below) being generally perpendicular to the second axis (see Fig. below), the first part (50) of the hinge (base portion body of 5a, Fig. 1-5) being coupled to the mount (52, Fig. 4) and the second part of the hinge (55) being coupled to the second portion (approximate element 5a, Page 6, Lines: 13-15) such that the first portion of the arm (approximate element 9) is rotatable relative to the mount about the first axis (via shaft portion 51, Page 10, Lines: 4-8, shown in Fig. 1 and 2) and the first portion of the arm (approximate element 9) is rotatable relative to the mount about the second axis (Fig. 4 and 5, Page 11, Lines: 3-10, where spring 8 allows the arm to pivot around 54/ 55, 54 being an element of the arm and 55 being an element of the base portion body of hinge 5a). 

    PNG
    media_image3.png
    781
    561
    media_image3.png
    Greyscale

Fig. 4-Examiner Annotated
Fukawa does not disclose a mount configured to releasably couple to the mounting feature. 
However, Rogers et al “Rogers” teaches yet another helmet mount attached to a helmet, wherein Rogers a helmet (51, Fig. 1a, 1b, and 4a) with a mount (79, Fig. 4a) having parallel sides (examiner notes the surfaces annotated below in Fig. 4A are shown as being “parallel sides”), wherein the mount (79) is configured to releasably couple to a mounting feature (55 and 57, Fig. 1a, 1b, and 4a, Par. 0049, Lines: 8-9).

    PNG
    media_image2.png
    494
    545
    media_image2.png
    Greyscale

Fig. 4A-Examiner Annotated
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pivot-arm assembly as disclosed by Fukawa, by incorporating a mounting feature and making the mount have parallel sides and releasably couple to said mounting feature as taught by Rogers, wherein with this combination the second axis extending on a plane generally parallel to the parallel sides and the first axis being generally perpendicular to the second axis is met, in order to allow the pivot-arm assembly to be swapped out and placed onto different helmets when the pivot-arm assembly is no longer functioning properly.
They do not disclose a torsion spring. the biasing member being a torsion spring.
 However, Lebel et al. “Lebel” teaches yet another helmet assembly with a biasing arm, wherein Lebel teaches a helmet (134, Fig. 1) with a biasing member (1122, Fig. 38) including a torsion spring (1130). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second part of the hinge disclosed by Fukawa in view of Rogers, by making incorporating a torsion spring as taught by Lebel, wherein with this combination, the second part of the hinge would have a torsion spring coupled to the first portion of the arm and configured to spring bias the first portion of the arm relative to the mount in a rotatable direction about the second axis of the hinge since the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable of performing the claimed function, in order to reduce energy used to operate the assembly.
They do not disclose a lock.
However, Iguchi et al “Iguchi” teaches yet another rotatable arm assembly, wherein Iguchi teaches a lock (50, Fig. 2-3, and 6-9) comprising a release (54) and configured to releasably retain the first portion of the arm in a first locked position (Par. 0035, Lines: 3-6, and Par 0049, Lines: 9-10) and a second locked position (Par. 0050, Lines: 1-8), the first portion of  the arm being retained in the first locked position until either selective actuation of the release or until the first portion of the arm is rotated relative to the mount about the second axis toward the second locked position (Par. 0051, Lines: 4-9), the lock (50) releasably the first portion of the arm in the second locked position until either selective actuation of the release (54, Par. 0035, Lines: 1-6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second part of the hinge as disclosed by Fukawa in view of Rogers and Lebel, by including a lock as described above, as taught by Iguchi, wherein with this combination the mount disclosed by Fukawa in view of Rogers and Lebel would be relative to the lock, as taught by Iguchi, in order to lock the arm in various positions.


Regarding claim 23, Fukawa in view of Rogers and Lebel  and Iguchi disclose a deployed position (Fig. 2 of Fukawa) defined by when the mount (79 of Rogers) is mounted to the mounting feature (55 and 57, Fig. 1a, 1b, and 4a, Par. 0049, Lines: 8-9 of Rogers) and the ear cup (6, Fig. 1-3 of Fukawa) is biased against a wearer's head (examiner notes limitation regarding “ear cup is biased against a wearer’s head” is as shown in Fig. 2, and with the combination presented above, the mount and mounting features of Rogers would be incorporated in the invention of Fukawa) ; and  a stowed position (Fig. 1) defined by when the mount (79 of Rogers)  is mounted to the mounting feature (55 and 57 of Rogers) and the ear cup (6, Fig. 1-3 of Fukawa) is positioned over a back portion of the helmet, the ear cup is biased against the back portion of the helmet (examiner notes limitation is shown in Fig. 1)

Regarding claim 24, Fukawa in view of Rogers and Lebel  and Iguchi disclose a biasing member (8, Fig. 4 of Fukawa) coupled to the arm (5) and the hinge (52, Page 7, line 8, examiner notes element 8 is shown connected to arm, 5 in Fig. 4), the biasing member (8) configured to spring bias the first end of the arm relative to the mount in a rotatable direction about the second axis of the hinge (“configured to…hinge” is considered as a functional limitation, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function).  

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Fukawa in view of Rogers and Iguchi, further in view of Lebel (US Patent Pub. 20120317706), hereinafter Lebel.
Regarding claim 25 Fukawa in view of Roger, further in view of Iguchi disclose a biasing member (8, Fig. 4 of Fukawa) include a spring.
They do not disclose the biasing member includes a torsion spring.  
However, Lebel et al. “Lebel” teaches yet another helmet assembly with a biasing arm, wherein Lebel teaches a helmet (134, Fig. 1) with a biasing member (1122, Fig. 38) including a torsion spring (1130). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the spring disclosed by Fukawa in view of Roger and Iguchi, by making it a torsion spring as taught by Lebel, in order to make the biasing member durable and sturdy when in use. In addition, the spring disclosed by Fukawa is a bias spring which is functionally equivalent to the claimed torsion spring. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent (See PTO-892) to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAKOTA MARIN whose telephone number is (571)272-3529.  The examiner can normally be reached on Mon.-Fri., 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALISSA TOMPKINS can be reached on (571) 272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAKOTA MARIN/Examiner, Art Unit 3732    

/KHALED ANNIS/Primary Examiner, Art Unit 3732